                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

VICKI VERNISE WILLIFORD,                              )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:18-cv-01679-JMS-DML
                                                      )
AMAZON FULFILLMENT,                                   )
ARON,                                                 )
RYAN,                                                 )
AMANDA WHITNEY,                                       )
TIFFANY,                                              )
                                                      )
                              Defendants.             )

                                              ORDER

       This action arises out of the termination of Plaintiff Vicki Vernise Williford’s employment

with Amazon Fulfillment (“Amazon”). Ms. Williford, who proceeds pro se, initiated this lawsuit

on June 4, 2018 against Amazon and several other employees (collectively, the “Individual

Defendants”). She alleges that she was discriminated against on the basis of her race and age, and

that she was retaliated against for complaining about workplace harassment. Presently pending

before the Court is Defendants’ Motion to Dismiss, pursuant to Federal Rule of Civil Procedure

12(b)(6). For the following reasons, the Court GRANTS IN PART and DENIES IN PART

Defendants’ Motion.

                                                  I.
                                           LEGAL STANDARD

       Under Rule 12(b)(6), a party may move to dismiss a claim that does not state a right to

relief. The Federal Rules of Civil Procedure require that a complaint provide the defendant with

“fair notice of what the . . . claim is and the grounds upon which it rests.” Erickson v. Pardus, 551

U.S. 89, 93 (2007) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007)). In reviewing


                                                 1
the sufficiency of a complaint, the Court must accept all well-pled facts as true and draw all

permissible inferences in favor of the plaintiff. See Active Disposal Inc. v. City of Darien, 635

F.3d 883, 886 (7th Cir. 2011). A Rule 12(b)(6) motion to dismiss asks whether the complaint

“contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). The

Court will not accept legal conclusions or conclusory allegations as sufficient to state a claim for

relief. See McCauley v. City of Chicago, 671 F.3d 611, 617 (7th Cir. 2011). Factual allegations

must plausibly state an entitlement to relief “to a degree that rises above the speculative level.”

Munson v. Gaetz, 673 F.3d 630, 633 (7th Cir. 2012). This plausibility determination is “a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Id.

        The Court construes pro se complaints liberally and holds them to a less stringent standard

than formal pleadings drafted by lawyers. See, e.g., Luevano v. Wal-Mart Stores, Inc., 722 F.3d

1014, 1027-28 (7th Cir. 2013).

                                                II.
                                            BACKGROUND

        In accordance with the standard described above, the following facts are drawn from the

allegations in Ms. Williford’s Complaint and are accepted as true for the purpose of deciding

Amazon’s Motion to Dismiss.

        Beginning on September 27, 2017, Ms. Williford was employed as a packer with Amazon

and reported to managers Whitney Trujillo and Tiffany Couch. 1 [Filing No. 1 at 2.] On November



1
  Although Ms. Williford was not able to identify the last names of the individual Defendants at
the time that she filed her Complaint, Amazon states that it was able to identify the individuals
referred to by Ms. Williford. Ms. Williford does not dispute that Amazon has identified the correct
parties, so the Court refers to them by their last names.
                                                   2
9, 2017, while working on a “line,” Ms. Williford was approached by Ms. Trujillo and asked to

fix a box. [Filing No. 1 at 3.] When Ms. Williford asked a follow-up question, Ms. Trujillo pushed

Ms. Williford out of the way and yelled at her. [Filing No. 1 at 3.] On the following day, Ms.

Williford reported that incident to Amanda Berggren in Human Resources. [Filing No. 1 at 3.]

Sometime during the following several days, Ms. Williford made a verbal complaint to manager

Aaron Butcher that Ms. Trujillo was continuing to harass her. [Filing No. 1 at 3.] Ms. Williford’s

employment with Amazon was terminated on November 16, 2017. [Filing No. 1 at 3.] On

February 6, 2018, Ms. Williford filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”), alleging retaliation and discrimination on the basis of race.

[Filing No. 1-1 at 1.]

       On June 4, 2018, Ms. Williford filed the instant Complaint, alleging that Amazon and the

Individual Defendants terminated her employment in violation of Title VII of the Civil Rights Act

of 1964 (“Title VII”) and the Age Discrimination in Employment Act (“ADEA”). [Filing No. 1

at 4.] On August 23, 2018 Amazon filed a Motion to Dismiss Ms. Williford’s Complaint, [Filing

No. 18], which is now fully briefed and ripe for the Court’s review.

                                              III.
                                          DISCUSSION

       Defendants move to dismiss Ms. Williford’s Complaint, arguing that: (1) the five

Individual Defendant employees cannot be held liable under Title VII or the ADEA; and (2) Ms.

Williford’s Complaint fails to state plausible claims for relief against Amazon. [Filing No. 19 at

2.]

       A. Individual Defendants

       In support of their Motion to Dismiss the Individual Defendants, Defendants argue that

Ms. Trujillo, Mr. Baker, Mr. Butcher, Ms. Couch, and Ms. Berggren cannot be held liable under

                                                3
Title VII or the ADEA because only employers may be held liable under those statutes. [Filing

No. 19 at 4.] Ms. Williford does not address this argument in her response, and as such, she has

waived any argument in opposition to Defendants’ Motion.           While the Court could grant

Defendants’ Motion on this basis alone, it nonetheless considers the merits of their argument. See,

e.g., Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010) (“Failure to respond to an

argument…results in waiver.”); see also McMasters v. U.S., 260 F.3d 814, 818 (7th Cir. 2001) (a

party’s pro se status does not excuse a failure to respond).

       A claim under Title VII or the ADEA may only be brought against an “employer”—a term

that does not include supervisors in their individual capacities. See Passananti v. Cook Cty., 689

F.3d 655, 677 (7th Cir. 2012) (citing Williams v. Banning, 72 F.3d 552, 553-55 (7th Cir. 1995)).

Therefore, the Individual Defendants named by Ms. Williford cannot be found liable.

Accordingly, the Court GRANTS Defendants’ Motion to Dismiss Ms. Trujillo, Mr. Baker, Mr.

Butcher, Ms. Couch, and Ms. Berggren as Defendants.

       B. Age- and Race-Based Discrimination Claims

       Amazon argues that Ms. Williford’s age- and race-based discrimination claims do not meet

the pleading standards imposed by Rule 8 because Ms. Williford does not identify the

decisionmaker that unlawfully discharged her, or the races or ages of most of the individuals she

names in her Complaint. [Filing No. 19 at 5-6.] Ms. Williford responds generally that her claims

should be permitted to proceed. [Filing No. 22.]

       The Court begins by reiterating it construes pro se complaints liberally and holds them to

a less stringent standard than formal pleadings drafted by lawyers. See Luevano, 722 F.3d at 1027-

28. To state a claim for discrimination under Title VII and the ADEA, a plaintiff must only allege

that her employer instituted an adverse employment action against her on the basis of her protected



                                                 4
status. Id. (stating standard in context of Title VII claims); see also Skiba v. Illinois Cent. R.R.

Co., 884 F.3d 708, 719-20 (7th Cir. 2018) (applying same standard to ADEA claims). The

Supreme Court has concluded, and the Seventh Circuit has repeatedly stressed that employment

discrimination claims “are not subject to a heightened pleading standard.” Carlson v. CSX Transp.,

Inc., 758 F.3d 819, 827 (7th Cir. 2014) (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511-12

(2002)). A complaint “merely needs to give the defendant sufficient notice to enable him to begin

to investigate and prepare a defense,” Luevano, 722 F.3d at 1028, and “[e]mployers are familiar

with discrimination claims and know how to investigate them, so little information is required to

put the employer on notice of these claims,” Carlson, 758 F.3d at 827.

       Ms. Williford’s Complaint alleges that one of her supervisors yelled at and pushed her, and

that she reported this behavior to human resources. [Filing No. 1 at 2-3.] She further alleges that

the supervisor continued to “harass” her, that she reported this harassment to human resources,

and that a short time later, she was fired. [Filing No. 1 at 2-3.] She alleges that she believes these

activities occurred “because of [her] race, (black)” and “because of [her] age, 53.” [Filing No. 1

at 4.] She identifies the approximate ages of Ms. Trujillo and Mr. Butcher, and both of whom

appear to be younger than 40. [Filing No. 1 at 2.] Amazon argues that these allegations are

insufficient to state a claim because they do not include the identity of the discriminatory

decisionmaker or the races of any of the individuals involved. [Filing No. 19 at 5-6.]

       It is certainly the case that Ms. Williford’s Complaint is sparse in details that would connect

the dots between her protected status and the adverse employment action that she identifies. But

in insisting that Ms. Williford provide such details, Amazon asks the Court to apply the type of

heightened pleading standard with which the Seventh Circuit has repeatedly taken issue,

particularly as applied to a pro se litigant. The pleading standards in Title VII and ADEA “cases



                                                  5
are different from the evidentiary burden a plaintiff must subsequently meet” on summary

judgment, and the details Amazon seeks are simply not required at the pleading stage. Luevano,

722 F.3d at 1028 (citing Tamayo v. Blagojevich, 526 F.3d 1074, 1085 (7th Cir. 2008) (concluding

that plaintiff sufficiently pled violation of Title VII where she alleged salary discrepancy and that

“she had been subjected to adverse employment actions by Defendants on account of her

gender”)). Ms. Williford has put Amazon on notice as to the nature of her claims, and she has

alleged that her employer instituted an adverse employment action against her (termination), on

the basis of her protected status (age and race). She has met the minimum required to state a claim

at the pleading stage.

       For these reasons, the Court DENIES Amazon’s Motion to Dismiss Ms. Williford’s Title

VII and ADEA discrimination claims.

       C. Retaliation Claim

       Amazon argues that it is entitled to dismissal of Ms. Williford’s retaliation claim because

her Complaint fails to allege that her reports to Amazon’s human resources department included

any indication that the offending actions involved discriminatory conduct due to Ms. Williford’s

membership in a protected class. [Filing No. 19 at 7.] Again, Ms. Williford argues generally that

her claim should be permitted to proceed. [Filing No. 22.]

       “Title VII prohibits discriminating against an employee because [she] has opposed any

practice made an unlawful employment practice by Title VII.” Cole v. Bd. of Trustees of N. Illinois

Univ., 838 F.3d 888, 901 (7th Cir. 2016), cert. denied, 137 S. Ct. 1614, 197 L. Ed. 2d 708 (2017).

To plead a retaliation claim under Title VII and the ADEA, “a plaintiff must allege that she

engaged in statutorily protected activity and was subjected to adverse employment action as a

result of that activity.” Luevano, 722 F.3d at 1029. An employee’s complaints about workplace



                                                 6
treatment are considered statutorily protected activity when they assert that the employer has

committed prohibited discrimination. Cole, 838 F.3d at 901. In other words, the legal standard

“requires more than simply a complaint about some situation at work, no matter how valid the

complaint might be.” Id. “Merely complaining in general terms of discrimination or harassment,

without indicating a connection to a protected class or providing facts sufficient to create that

inference, is insufficient.” Id.

        Ms. Williford alleges that she made several reports to Amazon’s human resources

department about “harassment” that she experienced at the hands of Ms. Trujillo. But Ms.

Williford’s Complaint does not contain any allegations as to whether she informed Amazon that

the “harassment” she experienced was linked to her protected status. Therefore, her Complaint

does not plead that she was engaged in statutorily protected activity. See Cole, 838 F.3d at 901

(“Nothing in [the plaintiff’s] ethics complaint suggested that he was complaining of race

discrimination. The grievances he listed had no overt connection to race. He raised allegations of

incorrect pay, employees’ supervision of their own children, commodity orders under his name,

improper use of university supplies, the break-in at his office, the scrap metal incident, and

unjustified police surveillance. He did not mention race or race discrimination in his complaint at

all.”) (citing Tomanovich v. City of Indianapolis, 457 F.3d 656, 664 (7th Cir. 2006) (complaint of

pay discrimination was not protected activity where employee “did not claim that the

discrimination resulted from his national origin or his membership in another protected

class”); Gleason v. Mesirow Financial, Inc., 118 F.3d 1134, 1147 (7th Cir. 1997) (complaints

about “management style, in general terms” were not protected activity under Title VII)).

        The above-cited cases were resolved on summary judgment, subject to evidentiary

thresholds not present at the motion to dismiss stage. But even at this stage, Ms. Williford must



                                                7
plead in some minimal fashion that her activity was protected—that is, that it involved a report

that the employer has committed prohibited discrimination. See, e.g., Parks v. Speedy Title &

Appraisal Review Servs., 318 F. Supp. 3d 1053, 1066-67 (N.D. Ill. 2018) (dismissing complaint

where plaintiff’s alleged conversations appeared to concern “compliance with recordkeeping

requirements and her need to get a new computer rather than about any type of discrimination”).

        Accordingly, the Court GRANTS Amazon’s Motion to Dismiss the retaliation claim, but

without prejudice to Ms. Williford amending her Complaint as to this claim.

                                              IV.
                                           CONCLUSION

        The Court takes seriously the Seventh Circuit’s repeated reminders that employment

discrimination claims are not subject to a heightened pleading standard, and it also construes pro

se complaints more liberally than those filed by counseled litigants.

        Because the deficiencies in Ms. Williford’s claims against the Individual Defendants

cannot be cured through further pleading, the Court GRANTS WITH PREJUDICE Defendants’

Motion to Dismiss Ms. Trujillo, Mr. Baker, Mr. Butcher, Ms. Couch, and Ms. Berggren as

Defendants in this action, [18]. The Court directs the Clerk to terminate these Defendants as parties

in this action.

        The Court DENIES Amazon’s Motion, [18], as to Ms. Williford’s claims of race and age

discrimination under Title VII and the ADEA.

        The Court GRANTS WITHOUT PREJUDICE Amazon’s Motion, [18], as to Ms.

Williford’s retaliation claim. Should Ms. Williford wish to pursue that claim, she must file an

amended complaint within thirty (30) days of the issuance of this Order. Ms. Williford may only

amend the portion of her Complaint pertaining to her retaliation claim. Should Ms. Williford

choose not to file an amended complaint, the Court will dismiss with prejudice Ms. Williford’s


                                                 8
retaliation claim, and her lawsuit will proceed including only the claims alleging discrimination

under Title VII and the ADEA.

   No partial final judgment will issue at this time.




          Date: 11/13/2018



Distribution:

VICKI VERNISE WILLIFORD
604 East 38th Street
Indianapolis, IN 46205

Thomas F. Hurka
MORGAN LEWIS & BOCKIUS
thomas.hurka@morganlewis.com

Bernard K. Schott
MORGAN LEWIS & BOCKIUS LLP
bernard.schott@morganlewis.com




                                                 9
